Name: Commission Decision of 11 April 1978 authorizing the French Republic not to apply Community treatment to men's and boys' underpants and briefs, women's, girls' and infants' knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres, falling within heading No ex 60.04 of the Common Customs Tariff, originating in Hong Kong and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-04-26

 nan